UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7897



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD OTIS RUTLAND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CR-91-132)


Submitted:   February 21, 2002             Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Otis Rutland, Appellant Pro Se. Jane Barrett Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Otis Rutland appeals from the district court’s order

dismissing his “Motion to Dismiss the Indictment as Defective” as

a successive 28 U.S.C.A. § 2255 (West Supp. 2001) motion.    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     United States v. Rutland, No. CR-91-132 (D.S.C.

Oct. 23, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2